Citation Nr: 0844964	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-36 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1944. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death. 

In January 2008, the Board remanded the claim for further 
procedural development, and it is now before the Board for 
adjudication. 

The appellant seeks benefits as the veteran's surviving 
spouse.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2000.  The cause of 
death listed on the death certificate was metastatic lung 
cancer with hypertension as a significant condition 
contributing to death but not resulting in the underlying 
cause.  

2.  At the time of his death, the veteran was service-
connected for a mental deficiency without psychosis rated as 
noncompensable.   

3.  The veteran's metastatic lung cancer first manifested 
many years after service and was not related to any aspect of 
service or secondary to service-connected mental deficiency 
without psychosis.   


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.   38 U.S.C.A. §§ 1103, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310, 3.312, 3.300 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO received the appellant's claim for Dependency and 
Indemnity Compensation (DIC) in December 2004.  In the 
context of a claim for DIC benefits, VA must provide notice 
that includes (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Adequate notice that met the requirements was not sent prior 
to the initial decision in the claim or prior to the Board's 
consideration of the appeal in January 2008.  On remand, the 
Board directed that notice containing the specific 
requirements be provided to the appellant.  In January 2008, 
the Appeals Management Center provided a notice that did not 
meet the requirements.  The notice did not provide the 
conditions for which the veteran was service-connected at the 
time of his death, an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, or an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  To find that the error was not prejudicial, the error 
must not affect the essential fairness of the adjudication.  
To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  

In a January 2005 notice of disagreement, in an April 2005 
statement, and in an October 2005 substantive appeal, the 
appellant summarized the requirements for establishing a 
primary and contributing cause of death and the requirements 
for establishing service connection for a disorder already 
service-connected.  The appellant expressed awareness of the 
disorder for which the veteran had been granted service 
connection during his lifetime and an understanding of the 
criteria for secondary service connection.  The appellant 
also provided copies of VA briefings and General Counsel 
Opinions relevant to the issue of service connection for 
tobacco use.  Furthermore, the identity of the veteran's 
service connected disability and the criteria for 
establishing a contributing cause of death and service 
connection were provided in a June 2005 statement of the case 
and in a November 2005 supplemental statement of the case 
with opportunities to respond.  Therefore, the appellant's 
statements demonstrated that she had actual knowledge of the 
veteran's single service-connected disability and of the 
criteria for establishing service-connection for a 
contributing cause of death, both direct and secondary to 
that service-connected disorder.  The Board concludes that 
the repetitive notice errors and failure to comply with 
remand instructions did not affect the fairness of the 
adjudication because the appellant was aware of the 
requirements and could reasonable be expected to understand 
what was necessary to substantiate the claim. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant did not 
identify any missing medical records or opinions but 
contends, in part, that a medical opinion is required to 
decide the claim.  A medical opinion has not been obtained 
for reasons provided below.  Records of VA inpatient and 
outpatient medical care for approximately one year prior to 
his death have been obtained.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served in the U.S. Army Quartermaster Corps with 
service in the European Theater of Operations.  He died on 
December [redacted], 2000.  The cause of death listed on the death 
certificate was metastatic lung cancer with hypertension as a 
significant condition contributing to death but not resulting 
in the underlying cause.  

At the time of his death, the veteran was service-connected 
for a mental deficiency without psychosis rated as 
noncompensable under 38 C.F.R. § 4.130, Diagnostic Code 9410 
for "other and unspecified neuroses."  Nonservice-connected 
disorders for pension purposes included lung cancer with 
chronic obstructive pulmonary disease, macular branch vein 
occlusion of the right eye, glaucoma of the left eye, 
hypertension, and chronic renal insufficiency.  

The appellant contends that the veteran's primary cause of 
death, lung cancer, was a tobacco-related illness and that 
service connection is warranted as secondary to the veteran's 
service-connected psychiatric disorder.  The appellant 
contends that the veteran was a lifelong chain smoker of 5 to 
6 packs per day.  The appellant does not contend nor is there 
any evidence of record that the veteran's service-connected 
mental disorder was a contributing cause of death. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2008); see Allen v. Brown, 
7 Vet. App. 439 (1995).  Establishing service connection on a 
secondary basis requires essentially evidence sufficient to 
show: (1) that a disability was the cause of death; and (2) 
that the disability was either caused or aggravated by a 
service-connected disability.

Service connection of a death or disability on the basis that 
it resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's service 
is prohibited.  38 U.S.C.A. § 1103.  VA implemented 38 U.S.C. 
§ 1103 by promulgating 38 C.F.R. § 3.300.  For claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  For claims for 
secondary service connection received by VA after June 9, 
1998, a disability that is proximately due to or the result 
of an injury or disease previously service connected on the 
basis that it is attributable to the veteran's use of tobacco 
products during service will not be service-connected under § 
3.310(a).  38 C.F.R. § 3.300 (a), (c). 

Therefore, the Board concludes that direct service connection 
for metastatic lung cancer as a result of the veteran's use 
of tobacco products in service is not warranted as a matter 
of law.

However, neither 38 U.S.C. § 1103(a) nor 38 C.F.R. § 3.300 
bar a finding of secondary service connection for a 
disability related to the veteran's use of tobacco products 
after the veteran's service, where that disability is 
proximately due to a service-connected disability that is not 
service connected on the basis of being attributable to the 
veteran's use of tobacco products during service.  Service 
connection for a tobacco-related disability alleged to be 
secondary to a disability not service connected on the basis 
of being attributable to the veteran's use of tobacco 
products during service may be warranted if the following 
criteria are met:  (1) the service-connected disability 
caused the veteran to use tobacco products after service; (2) 
if so, the use of tobacco products as a result of the 
service-connected disability was a substantial factor in 
causing a secondary disability; and (3) the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the service-connected disability.  If 
these criteria are met, the secondary disability may be 
service-connected.  Further, the secondary disability may be 
considered as a possible basis for service connection of the 
veteran's death, applying the rules generally applicable in 
determining eligibility for dependency and indemnity 
compensation.  VAOGCPREC 6-2003 (Oct. 28, 2003).  

Service medical records are silent for any symptoms, 
diagnoses, or treatment for any form of pulmonary disease in 
service.  The earliest record in the file of medical 
treatment for a pulmonary disorder was in January 2000.  A VA 
examiner noted a history of emphysema and the veteran's 
reports of recent shortness of breath.  The examiner 
diagnosed chronic obstructive pulmonary disease.  The same 
month, a VA radiologist evaluated a recent X-ray and referred 
to an earlier imaging study obtained in November 1999 that 
showed a soft tissue density in the upper lobe of the right 
lung.  The density was diagnosed as malignant squamous cell 
cancer.  The veteran underwent radiation and chemotherapy.  
In March 2003, a VA nurse practitioner noted the veteran's 
reports of smoking one pack per day for 50 years but having 
ceased smoking in November 1999.  Although subsequent VA 
medical reports through December 2000 mention that the 
veteran had a history of tobacco use, none of the examiners 
clearly stated an etiology for the lung cancer.  

The Board concludes that direct service connection for 
metastatic lung cancer is not warranted because there is no 
evidence of a pulmonary disorder in service and the disease 
first manifested many years after service and is not related 
to any aspect of service.  The Board will concede that 
tobacco use is a widely publicized risk factor for pulmonary 
disease including cancer of the lung.  However, the Board 
need not seek a medical opinion on the issue as it pertains 
to this veteran's case since the law precludes granting 
service connection for a disease caused by tobacco use in 
service.  

The Board now turns to the history of the veteran's mental 
disorder.  Service medical records showed that the veteran 
was hospitalized in the European Theater for symptoms of 
irritability and severe headache in January 1944.   He was 
transferred to a hospital in the United States in May 1944.  
The attending physician noted that testing showed a mental 
age of "8-5 years."  The physician diagnosed psychosis with 
mental deficiency, and the veteran was transferred to another 
hospital for further treatment.  The physician made no 
comments regarding tobacco use and few clinical remarks 
related to the specific psychotic symptoms. 

The veteran was examined and treated at a second hospital for 
one month from June to July 1944.  A military physician 
performed a neuropsychiatric assessment and noted that the 
veteran had an unremarkable history as a farm laborer prior 
to service.  After four months of service overseas, the 
veteran reported experiencing auditory hallucinations and 
nightmares related to killing people including his sergeant.  
The veteran experienced headaches and hearing difficulty and 
was reclusive, dull, and disinterested in his relationships 
with his fellow soldiers.  The physician diagnosed dementia-
praecox, simple type.  A medical board concurred in the 
findings and found the veteran unfit for further service.  
The veteran was discharged and transferred to a VA faculty

In September 1944, a VA medical board examined the veteran 
and noted that he was quiet and cooperative and answered 
questions relevantly and coherently.  However, the veteran 
admitted a learning difficulty and an inability to solve 
arithmetic problems.  Insight and judgment were defective.  
The board noted that the veteran no longer experienced 
delusions or hallucinations. The board diagnosed episodic 
psychosis with mental deficiency.  None of the military or VA 
medical reports noted any symptoms of "nervousness" nor was 
there any comments regarding the use of tobacco.  In October 
1944, a VA Regional Office (RO) granted service connection 
and a ten percent rating for episodic psychosis with mental 
deficiency.  A forwarding letter from the RO referred to the 
disorder as a "nervous condition." However, this 
characterization does not appear in any medical record.  
There is no indication that the award of service connection 
was based on any form of tobacco use.  

The veteran was reexamined by VA physicians in September 
1945, March 1946, and March 1948.  Examiners all noted that 
the veteran continued to experience learning and mental 
performance deficits and occasional headaches.  However, they 
noted that he was adjusting well to civilian life, did not 
experience further delusions or hallucinations, and was 
generally feeling well.  None of the examiners noted any 
nervousness or commented on tobacco use.  In March 1948, the 
RO again referred to the veteran's disorder as 
"nervousness" and reduce the rating to noncompensable 
because the examinations showed that he was no longer 
experiencing the psychotic episodes.  The RO reclassified the 
disorder as mental deficiency without psychosis. 

In November 1992, a VA physician examined the veteran and 
noted that the veteran reported no recurrent hallucinations 
or delusions.  His mood was euthymic and affect appropriate.  
There were no thought, communication, or memory deficits.  
The physician noted that the veteran was married with eight 
children and had retired from 18 years of factory work.  The 
physician noted that the veteran's abstracting ability was 
poor with low average intelligence but sufficient to overcome 
common dangers.  He diagnosed no significant psychiatric 
disorder and made no comments regarding nervousness or 
tobacco use.  

In March 2000, a VA physician noted a review of the claims 
file and the veteran's reports of having smoked one pack of 
cigarettes per day since age 13 or 14 but that he had ceased 
smoking for "a good while."  The physician summarized the 
veteran's reports of his military service but noted that he 
did not seem to be an accurate historian of that information.  
Nevertheless, the physician's summary of the history was 
substantially consistent with the record.  The veteran denied 
any history of problems of substance abuse, although it is 
not clear if the veteran considered smoking as a form of 
substance abuse.  The physician's clinical observations were 
similar to those noted in earlier reports.  The physician 
stated that there were no chronic psychotic symptoms or 
chronic though disorders.  He further stated that the episode 
of psychotic behavior noted in service would now be 
classified as a psychosis, not otherwise specified, and now 
resolved, under today's medical guidelines.  There was 
evidence of reduced intellectual functioning.  The physician 
did not mention any anxiety or nervous disorder or indicate 
that the veteran's history of tobacco use was related to the 
resolved episode of psychosis.  

The Board finds that service connection for metastatic lung 
cancer secondary to service-connected episodic psychosis with 
mental deficiency is not warranted as there is no evidence 
that the service-connected psychiatric disability caused the 
veteran to use tobacco products after service.  The Board 
notes that the veteran reported the use of tobacco as a 
teenager prior to the psychotic episode in service.  The 
veteran was examined several times immediately after service, 
in 1992, and in 2000.  None of the examiners noted any 
recurrence of psychotic symptoms, and although the disorder 
was service-connected and capable of a higher rating, it was 
rated as noncompensable since 1948 as the psychotic features 
were in remission.  

Most significantly, medical examiners never noted symptoms of 
anxiety or nervousness or diagnosed any form of anxiety 
disorder.  Service connection was not granted during the 
veteran's lifetime for any such disorder.  Examiners noted 
the veteran's reports of tobacco use but never indicated that 
tobacco use had any relationship to the episode of psychotic 
symptoms in service.  As the Board concludes that there is no 
medical evidence that the veteran's episodic psychosis that 
had been in remission for over 50 years caused the veteran to 
use tobacco, the Board need not reach the issues whether the 
use of tobacco was a substantial factor in causing lung 
cancer and that lung cancer would not have occurred but for 
the use of tobacco products.  

The Board acknowledges that the appellant sincerely believes 
that the veteran had a lifelong "nervous disorder" that was 
service-connected and compelled her husband to chain smoke.  
However, although VA adjudicators also used this terminology, 
there is no medical evidence of a diagnosis of a nervous or 
anxiety disorder.  The Board also notes that a determination 
that a psychiatric disorder compelled the use of tobacco 
requires medical expertise in the field of psychiatry or 
psychology.  As a layperson, the appellant does not possess 
the necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
etiology of his current extremity symptoms.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Nevertheless, the Board considered whether a VA opinion was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 
38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to 
obtain an opinion to make a decision in the case.  Factors to 
consider in determining whether an opinion is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service and in this 
case his history of tobacco use but there is not sufficient 
medical evidence to make a decision on the claim. Id.

The Board concludes that an opinion is not necessary because 
the appellant is not competent to link the veteran's tobacco 
use and his psychiatric disability and there is no medical 
evidence that even suggestions such an association.  
Moreover, the evidence shows that the veteran began using 
tobacco many years prior to his entry into active duty.  

Regrettably, the weight of the credible evidence demonstrates 
that the veteran's cause of death, metastatic lung cancer, 
first manifested many years after service and is not related 
to his active service or secondary to episodic psychosis with 
mental deficiency.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.   



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


